Citation Nr: 1132951	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-41 141	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a disability rating higher than 60 percent for chronic fatigue syndrome (CFS).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.

3.  Entitlement to specially adapted housing or a certificate of eligibility for a special home adaptation grant.

REPRESENTATION

Appellant represented by:	Richard E. Geyer, Attorney

WITNESSES AT HEARING ON APPEAL

The Appellant and her husband

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from May 1985 to June 1989 and from January to April 1991, including a tour in the Southwest Asia Theater of Operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2011, as support for her claims, the Veteran and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran's attorney indicated they were withdrawing the claim for a special home adaptation grant.  38 C.F.R. § 20.204 (2010).  As concerning the remaining claims, however, the Veteran's attorney submitted additional evidence and waived the right to have the RO initially consider it.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304(c) (2010).  This additional evidence consisted of statements from K.H., M.D., dated in July 2011, VA Form 21-2680, signed in July 2011, VHA Directive 2008-071, dated in October 2008, and a statement in support of claim, VA Form 21-4138, from the Veteran dated in July 2011.

The Veteran's attorney also submitted an additional statement later in July 2011 (and a copy of it in August 2011 to ensure it was received) making additional argument and confirming that he would not be submitting an additional brief.  He also indicated the Veteran had no additional information or evidence to submit, so he asked that the Board decide her appeal as soon as possible.

Because of invasive breast cancer (medical hardship), the Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The signs and symptoms of the Veteran's CFS are nearly constant and so severe as to restrict routine daily activities almost completely and occasionally preclude 
self-care.  

2.  Her fibromyalgia and CFS also result in her inability to care for most of her daily personal needs without assistance from another person.

3.  Because she meets the criteria for receipt of SMC based on her need for regular aid and attendance, she is precluded by statute from also receiving SMC based on being housebound.

4.  She is permanently and totally disabled due to her fibromyalgia and CFS, which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane, walker, or a scooter/wheelchair.

5.  Because she meets the criteria for receipt of specially adapted housing, she is precluded by statute from receipt of a special home adaptation grant; and, indeed, she withdrew her claim for a special home adaptation grant during her recent July 2011 hearing before the Board, so the claim for a special home adaptation grant is no longer at issue, regardless.



CONCLUSIONS OF LAW

1.  The criteria are met for a 100 percent schedular rating for the CFS.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.88b, Diagnostic Code 6354 (2010).

2.  The criteria are met for SMC based on the need for regular aid and attendance.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.352 (2010).

3.  The claim of entitlement to SMC based on being housebound is rendered moot by the grant of SMC based on the need of regular aid and attendance.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2010).

4.  The criteria are met, as well, for specially adapted housing.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.809 (2010).

5.  The claim of entitlement to a special home adaptation grant is rendered moot by the grant of specially adapted housing.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the underlying merits of claims, the Board is generally required to ensure that VA has satisfied its duty to notify and assist obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  But since the Board is granting all of the claims at issue in this appeal, and only denying the remaining claims because they are resultantly rendered moot or have been withdrawn, there is no need to discuss whether there has been compliance with these notice and 
duty-to-assist provisions of the VCAA.  Even if, for the sake of argument, there has not been this compliance, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, a VCAA notice or duty to assist error must be outcome determinative of a claim, and that, as the pleading party, the Veteran, not VA, bears this burden of proof).

I.  Rating Higher than 60 Percent for the CFS

The Veteran presumptively developed CFS due to her service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Consequently, in an August 2002 decision, the RO granted service connection and assigned a 60 percent rating.  This appeal ensued after the Veteran more recently filed a claim for a higher rating for her CFS in March 2009.  For the reasons and bases set forth below, the Board finds that the evidence supports assigning a higher, and indeed the maximum possible, 100 percent rating for her CFS.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating claim, however, when in assessing the present level of disability the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's CFS is rated under Diagnostic Code (DC) 6354.  A 60 percent rating is assigned under this DC for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  The next higher rating of 100 percent is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  See 38 C.F.R. § 4.88b, DC 6354.

Applying these criteria to the facts of this case, the Board finds that the Veteran's CFS meets the requirements for the higher 100 percent rating.  Several medical opinions support the notion that her CFS is nearly constant and so severe as to restrict routine daily activities almost completely and occasionally preclude 
self-care.  In particular, in an October 2007 report, H.J., M.D., indicates he has been treating the Veteran for a number of years and that she is now "totally incapacitated due to multiple problems which arise out of 'Gulf War Syndrome' resulting in [CFS], Post-traumatic Stress Syndrome, Chronic anxiety and depression and she also, for some reason, has severe Fibromyalgia Rehumatica."  So Dr. H.J. clearly believes the Veteran is incapacitated due to her various disabilities, including on account of her CFS, which is analogous to complete restriction of daily activities as required for the higher 100 percent rating under DC 6354.


This doctor's opinion does not address whether the Veteran's CFS, alone, causes this level of incapacitation.  However, this question of whether her CFS alone causes almost complete restriction of daily activities and occasionally precludes self-care, as required for a 100 percent rating under DC 6354, is addressed by her primary VA care physician in a July 2011 report.

In his July 2011 report, K.H., M.D., explained that he had been treating the Veteran for the past several years for various disabilities, including CFS.  Dr. K.H. indicated the Veteran's symptoms due to the CFS include debilitating fatigue, cognitive impairment (e.g., memory problems, confusion) and other conditions associated with CFS, including sleep disturbance.  Dr. K.H. explained that, "especially debilitating is the fact that she is unable to participate in routine daily activities that are part of the lives of healthy women her age, such as household chores, shopping, entertaining, recreation, exercise and working outside the home."  Dr. K.H. pointed out that the criterion for a 100 percent rating states that self-care may occasionally be precluded, and that the Veteran's need for assistance in self care is more than on occasion and in some instances the assistance is related to her CFS - for example needing supervision of her medications in view of her memory loss and confusion.  Dr. K.H. then opined:

Some of [the Veterans] other health conditions contribute to the limitations described above.  However CFS is a major contributor and it is my opinion that it is likely as not that that [sic] CFS is severe enough that it would cause the limitations without considering the effects of the other health conditions.

My opinions are based on a review of the criteria for 60% and 100% disabling under diagnostic code 6354; consultation with [the Veteran's] primary care physicians; the Veteran's medical records; and statements made by the Veteran, both written and oral. 


Based on these two medical opinions, particularly Dr. K.H.'s clarifying opinion, it is evident the Veteran's CFS signs and symptoms are nearly constant and so severe as to restrict routine daily activities almost completely, as well as occasionally preclude self-care.  Dr. K.H.'s opinion is particularly probative since, as the Veteran's treating physician, he is fully and intimately aware of her medical situation and circumstances and the significant facts of this case.  He also supported his favorable opinion with sound medical rationale, which is where most of the probative value of the opinion is derived, not instead from his mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Veteran's CFS meets the criteria for the higher 100 percent rating under DC 6354.  According, the appeal of this claim is granted.  38 C.F.R. §§ 4.3, 4.7.

II.  SMC based on the Need for Regular Aid and Attendance (A&A)

The Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) effectively since March 1, 2002.  And she believes she is entitled to additional compensation, namely, SMC, based on her need for regular aid and attendance of another person and/or because she is housebound on account of her service-connected CFS and fibromyalgia.  For the reasons and bases set forth below, the Board finds that the evidence support her claim of entitlement to SMC based on the need for regular aid and attendance.  Since this aspect of her claim is being granted, the remainder of her claim for SMC on the alternative basis of being housebound is rendered moot.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  The Veteran will be considered in need of aid and attendance if she is:  (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) there is a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(c).

The following criteria will be considered in determining whether the Veteran is in need of the regular aid and attendance of another person:  the inability of the Veteran to dress or undress herself, or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid; the inability of the Veteran to feed herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of her household will not prevent the granting of the additional allowance.  See 38 C.F.R. § 3.352(c).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the Veteran's condition is such that it would require her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this particular case at hand, no medical evidence shows, nor has the Veteran for that matter alleged, that she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; or that she is a patient in a nursing home because of mental or physical incapacity.  Her claim therefore is predicated solely on her purported factual need for aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  It is on this basis that her claim is established.

The facts of this case show the Veteran needs the regular aid and attendance of another person due to her service-connected disabilities, which are CFS, now rated as 100-percent disabling, and fibromyalgia, rated as 40-percent disabling.  She testified during her July 2011 hearing that these service-connected disabilities render her completely incapacitated.  For example, she explained that she could not ambulate, was for the most part wheelchair bound, and needed assistance with dressing, bathing, getting in and out of bed, and going to the bathroom.  She described a typical day as just lying on the couch or sofa watching TV and playing games on the computer.  She explained that her husband had quit his job several years earlier so that he could devote all of his time to taking care of her.

Medical evidence supports the Veteran's hearing testimony.  Dr. H.J. submitted an October 2007 report indicating the Veteran is "totally incapacitated due to multiple problems which arise out of 'Gulf War Syndrome' resulting in [CFS], 
Post-traumatic Stress Syndrome, Chronic anxiety and depression and [that] she also, for some reason, has severe Fibromyalgia Rehumatica."  Dr. H.J. went on to explain that the Veteran was, for the most part, "bed-bound."  He noted that she would spend 75 percent of her time in bed, and that at least 75 percent of the time she needs assistance feeding herself, bathing herself, and attending to the wants of nature.  She can only maneuver with an electric wheelchair, which she had during her recent hearing.  Dr. H.J. determined she "needs a full time care-giver or needs to be considered for placement in a long[-]term care facility such as a nursing home.  In the last paragraph of his report, Dr. H.J. opined that the Veteran "is a good candidate for aid and attendance as provided by the United States Department of Veterans Affairs."  

On a Form VSO 3 (Application for Aid & Attendance And/Or Housebound Benefits), dated in September 2007, a VA physician indicated the Veteran's pain throughout her entire body due to fibromyalgia requires that she be assisted with dressing, showering, and attending to the wants of nature.  This commenting VA physician also indicated that she needs assistance with walking, keeping herself clean, and leaving the home for even a short distance.  He concluded by saying she is homebound due to chronic pain and the inability to walk.

During a VA compensation examination in July 2009, the Veteran reported that she falls about two to three times a week while trying to get out of her wheelchair because her limbs "just give out."  She does not perform self care and is assisted by her husband in just about everything.  A typical day involves getting up between 9:00 a.m. and 12:00 p.m. and being assisted out of bed to the shower by her husband, where there is a shower chair.  He then assists in bathing and dressing her.  She required a wheelchair four days a week for these activities.  Her daughter would bring her meals and medications.  She said that she watched a lot of TV and would use the computer during the day.  On "good days" she said she could prepare meals with assistance, since their kitchen had been modified to accommodate her wheelchair, although she indicated that she had been burned due to poor control of her upper extremities.  She also reported an inability to lift pots and pans when her joints were swollen.  Her husband would assist her with all personal care, and he and their daughter would do all household chores.  She had an electric wheelchair, a scooter, a hospital bed, a bedside commode, a trapeze bar, and a shower chair.  She indicated that she no longer would go out alone after having experienced multiple falls.  It appears this VA compensation examiner merely recorded the Veteran's problems and limitations without offering any medical opinion to either confirm or dispute these allegations.

But there is the additional medical statement since submitted in July 2011 from Dr. K.H.  His report confirms the Veteran's CFS meets the criteria for a 100 percent rating under DC 6354.  His report also supports this claim for SMC based on the need for regular aid and attendance of another person.  He explained that the Veteran's debilitating fatigue, cognitive impairment, and sleep disturbance due to her CFS is "especially debilitating" because she is unable to participate in routine daily activities.  He also indicated her CFS precludes her ability to care for herself most of the time.

In a VA Form 21-2680 (Examination for Housebound Status or Permanent Need For Regular Aid and Attendance), also dated in July 2011, the examining VA physician listed the Veteran's disabilities as fibromyalgia, CFS, breast cancer, status post left lumpectomy, status post radiation and chemotherapy, thyroiditis, and etc. (see problem list).  So the Veteran's present health-related concerns and impairment are at least partly on account of her fibromyalgia and CFS, though admittedly not entirely.  Still, this commenting VA examiner confirmed the Veteran is unable to feed herself and prepare her own meals.  She also needs assistance in bathing and tending to other hygiene needs.  He then goes on to note that, because of memory problems and confusion, it is necessary for her family to make sure she takes the right medications on schedule.  It was further indicated that she uses a wheelchair, cane, or walker to ambulate, and occasionally loses balance and falls.  According to this commenting VA examiner, these aids, or the assistance of another person, are required for the Veteran's locomotion.

In light of these medical findings and opinions, the evidence supports the granting of SMC based on the need for regular aid and attendance of another person.  This evidence, especially when considered in combination, clearly indicates the Veteran requires assistance with feeding, dressing and undressing, keeping herself ordinarily clean and presentable, and attending to the wants of nature.  She also needs assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment.  She therefore has established her factual need for the aid and attendance of another person to satisfy the criteria set forth in 38 C.F.R. § 3.352(a).  

While the Veteran suffers from various nonservice-connected disabilities that also negatively impact her ability to care for herself, she nevertheless meets the criteria for SMC based on the need for regular aid and attendance even when only considering her service-connected CFS and fibromyalgia.  This is evident in Dr. K.H.'s recent report in which he identified the Veteran's CFS and fibromyalgia as definite causes or, at the very least, very definite substantial contributing factors in the Veteran's disability.  Furthermore, even without considering this opinion, the Court has held that when it is not possible to separate the effects of a 
service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board therefore finds that the Veteran's need for aid and attendance is due to her service-connected CFS and fibromyalgia.

Also, the fact that current aid and attendance services are being provided by the Veteran's husband and daughter does not prevent the grant of SMC based on the need for regular aid and attendance of another person.  See 38 C.F.R. § 3.352(c).

In view of the Board's grant of SMC based on the factual need for the regular aid and attendance of another person, the issue of entitlement to SMC alternatively on account of being housebound is moot.  A Veteran may either receive SMC based on the need for regular aid and attendance or by reason of being housebound, but may not receive both simultaneously.  And regular aid and attendance is the greater monetary award.  Therefore, she is precluded by law from also obtaining housebound benefits.  See 38 C.F.R. § 3.351(d).

III.  Specially Adapted Housing or a Certificate of Eligibility for a Special Home Adaptation Grant

Applicable regulations provide that specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to:  (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that:  (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any Veteran more than once.  38 C.F.R. § 3.809a(a).

As already discussed, the medical evidence indicates the Veteran has what amounts to loss of use of both lower extremities, that is, such as to preclude locomotion without the aid of crutches, canes, or a wheelchair, due to her service-connected fibromyalgia and CFS.  In the September 2007 VA examination report, the examining physician indicated the Veteran needs assistance with walking and is homebound due to chronic pain and the inability to walk.  This is significant because the primary diagnoses were fibromyalgia and CFS.  Another VA physician in July 2011 agreed the Veteran requires the use of a wheelchair, cane, or walker to ambulate, and the primary diagnoses again were fibromyalgia and CFS.

In light of these opinions, the criteria are met for specially adapted housing.  This evidence shows the Veteran's service-connected fibromyalgia and CFS result in the loss of use of her lower extremities, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. § 3.809(d).  Accordingly, the claim of entitlement to specially adapted housing is granted. 


In light of this grant of specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot as this benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  And perhaps this also is why the Veteran withdrew her claim for a special home adaptation grant during her recent July 2011 hearing, so withdrew this remaining claim from appellate consideration in any event.  38 C.F.R. § 20.204.


ORDER

A higher 100 percent rating is granted for the CFS, subject to the laws and regulations governing the payment of VA compensation.

The claim for SMC based on the need for regular aid and attendance also is granted, subject to the laws and regulations governing the payment of VA compensation.

The claim of entitlement to SMC based on being housebound is denied.

However, the claim of entitlement to specially adapted housing is granted, subject to the laws and regulations governing the payment of VA compensation.

Whereas the claim of entitlement to a special home adaptation grant is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


